EXHIBIT (99)(a) NEWS RELEASE April 27, 2009 Contact: Tony W. Wolfe President and Chief Executive Officer A. Joseph Lampron Executive Vice President and Chief Financial Officer 828-464-5620, Fax 828-465-6780 For Immediate Release PEOPLES BANCORP ANNOUNCES FIRST QUARTER EARNINGS RESULTS Peoples Bancorp of North Carolina, Inc. (NASDAQ: PEBK), the parent company of Peoples Bank, reported net income of $625,000, or $0.11 basic and diluted net income per share, before adjustment for preferred stock dividends and accretion, for the three months ended March 31, 2009 as compared to $2.1 million or $0.37 basic net income per share and $0.36 diluted net income per share, for the same period one year ago.After adjusting for $201,000 in dividends and accretion on preferred stock, net income available to common shareholders for the three months ended March 31, 2009 was $424,000, or $0.08 basic and diluted net income per common share.Tony W. Wolfe, President and Chief Executive Officer, attributed the decrease in first quarter earnings to an increase in provision for loan losses, a decrease in non-interest income and an increase in non-interest expense.Mr. Wolfe noted that the decline in earnings for the first quarter reflects the continuing impact of the current financial crisis that has caused declining real estate values and lower levels of new home sales.As a result, the Company experienced a significant increase in the level of charge-offs and related increase in the provision for loan losses compared to the same quarter in 2008 as the Company aggressively recognized losses on newly non-performing loans for the three months ended March 31, Shareholders’ equity increased to $100.2 million, or 10.01% of total assets, at March 31, 2009 as compared to $73.3 million, or 8.04% of total assets, at March 31, 2008, primarily due to the issuance on December 23, 2008 of $24.4 million in Series A preferred stock and a warrant for shares of common stock with a value of $704,000 associated with the Company’s participation in the U.S. Treasury Department’s Capital Purchase Program (“CPP”) under the Troubled Asset Relief Program.The CPP, created by the U.S. Treasury, is a voluntary program in which selected, healthy financial institutions are encouraged to participate.Approved use of the funds includes, among other things, providing credit to qualified borrowers, either as companies or individuals.Such participation is intended to support the economic development of the community and thereby restore the health of the local and national economy. Net interest income was $7.9 million for both of the three-month periods ended March 31, 2009 and March 31, 2008.A 200 basis point reduction in the Bank’s prime commercial lending rate from March 31, 2008 to March 31, 2009 was offset by a decrease in the cost of funds, an increase in interest earning assets and an increase in income from derivative instruments.Net income from derivative instruments was $1.1 million for the three months ended March 31, 2009 compared to $406,000 for the same period in 2008.Net interest income after the provision for loan losses decreased 18% to $6.1 million during the first quarter of 2009, compared to $7.5 million for the same period one year ago.The provision for loan losses for the three months ended March 31, 2009 was $1.8 million as compared to $391,000 for the same period one year ago, primarily attributable to a $3.3 million increase in non-performing assets from March 31, 2008 to March 31, 2009, a $604,000 increase in net charge-offs during first quarter 2009 compared to first quarter 2008 and growth in the loan portfolio.Net charge-offs in first quarter 2009 included $297,000 on construction and acquisition and development loans, $82,000 on mortgage loans and $350,000 on non-real estate loans, which included $211,000 on commercial loans. 5 PEOPLES BANCORP ANNOUNCES FIRST QUARTER EARNINGS RESULTS – PAGE TWO Non-interest income decreased 16% to $2.2 million for the three months ended March 31, 2009, as compared to $2.6 million for the same period one year ago.Changes in components of non-interest income for the three months ended March 31, 2009 compared to the same period last year include a $44,000 increase in service charges and fees resulting from growth in the deposit base coupled with normal pricing changes and a $14,000 increase in mortgage banking income.These increases in non-interest income were offset by a $227,000 decrease in miscellaneous fee income when compared to the same period last year.The decrease in miscellaneous income is primarily due to a $232,000 net increase in losses and write-downs on foreclosed property for the three months ended March 31, 2009 as compared to the same period last year.The $248,000 write-down of securities for the three months ended March 31, 2009 reflects a write-down of an asset classified as other investments.Management determined the market value of this investment had decreased significantly and was not a temporary impairment therefore a write-down was appropriate during the first quarter of 2009.The remaining book balance of this asset is less than Non-interest expense increased 6% to $7.3 million for the three months ended March 31, 2009, as compared to $6.9 million for the same period last year.The increase in non-interest expense is primarily due to an increase of $435,000 or 22% in non-interest expenses other than salary, benefits and occupancy expenses.The increase in non-interest expenses other than salary, benefits and occupancy expenses is primarily attributable to an increase of $404,000 in FDIC insurance expense and an increase of $146,000 in debit card expense.In addition, there was an increase of $113,000 or 9% in occupancy expense due to an increase in furniture and equipment expense.These increases in non-interest expense were partially offset by a $136,000 decrease in salaries and benefits expense due to a decrease in incentive expense. Total assets as of March 31, 2009 amounted to $1.0 billion, an increase of 10% compared to total assets of $911.1 million at March 31, 2008.This increase is primarily attributable to an increase in commercial and residential mortgage loans combined with an increase in investment securities available for sale.Loans increased 7% to $778.1 million as of March 31, 2009 compared to $727.3 million as of March 31, 2008.Available for sale securities increased 22% to $146.9 million as of March 31, 2009 compared to $120.1 million as of March 31, 2008. Non-performing assets increased 9% to $15.5 million or 1.54% of total assets at March 31, 2009, compared to $14.2 million or 1.47% of total assets at December 31, 2008 primarily due to a $1.4 million increase in non-performing loans, which was partially offset by a $156,000 decrease in Other Real Estate Owned.Non-performing assets amounted to $12.1 million or 1.33% of total assets at March 31, 2008.Non-performing loans include $2.5 million in construction and acquisition and development loans, $10.0 million in commercial and residential mortgage loans and $1.2 million in other loans at March 31, 2009 as compared to $2.5 million in construction and acquisition and development loans, $8.7 million in commercial and residential mortgage loans and $1.1 million in other loans as of December 31, 2008.The allowance for loan losses at March 31, 2009 amounted to $12.1 million or 1.55% of total loans compared to $9.4 million or 1.29% of total loans at March 31, Deposits amounted to $750.1 million as of March 31, 2009, representing an increase of 6% over deposits of $704.8 million at March 31, 2008.Core deposits, which include non-interest bearing demand deposits, NOW, MMDA, savings and non-brokered certificates of deposits of denominations less than $100,000, increased $16.5 million to $508.9 million at March 31, 2009 as compared to $492.4 million at March 31, 2008.Certificates of deposit in amounts greater than $100,000 or more totaled $238.9 million at March 31, 2009 as compared to $212.5 million at March 31, 2008. Securities sold under agreement to repurchase increased $9.4 million to $34.0 million at March 31, 2009 as compared to $24.6 million at March 31, 2008 as concerted efforts to promote cash management services have increased customer usage of this product.Short-term Federal Reserve Bank borrowings amounted to $12.5 million as of March 31, 2009. 6 PEOPLES BANCORP ANNOUNCES FIRST QUARTER EARNINGS RESULTS – PAGE THREE Peoples Bank operates 21 offices entirely in North Carolina, with offices in Catawba, Alexander, Lincoln, Mecklenburg, Union, Iredell and Wake Counties.The Company’s common stock is publicly traded and is quoted on the Nasdaq Global Market under the symbol “PEBK.” Statements made in this press release, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this release was prepared.These statements can be identified by the use of words like “expect,” “anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environment and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in the Company’s other filings with the Securities and Exchange Commission,including but not limited to those described in Peoples Bancorp of North Carolina, Inc.’s annual report on Form 10-K for the year ended December 31, 2008. 7 PEOPLES BANCORP ANNOUNCES FIRST QUARTER EARNINGS RESULTS - PAGE THREE CONSOLIDATED BALANCE SHEETS March 31, 2009, December 31, 2008 and March 31, 2008 (Dollars in thousands) March 31, 2009 December 31, 2008 March 31, 2008 (Unaudited) (Unaudited) ASSETS: Cash and due from banks $ 41,185 $ 19,743 $ 24,373 Interest bearing deposits 1,402 1,453 1,484 Federal funds sold - 6,733 2,228 Cash and cash equivalents 42,587 27,929 28,085 Investment securities available for sale 146,871 124,916 120,150 Other investments 6,201 6,303 6,255 Total securities 153,072 131,219 126,405 Loans 778,117 781,188 727,225 Less:Allowance for loan losses (12,064 ) (11,025 ) (9,370 ) Net loans 766,053 770,163 717,855 Premises and equipment, net 18,022 18,297 18,503 Cash surrender value of life insurance 7,085 7,019 6,837 Accrued interest receivable and other assets 13,497 14,135 13,445 Total assets $ 1,000,316 $ 968,762 $ 911,130 LIABILITIES AND SHAREHOLDERS' EQUITY: Deposits: Non-interest bearing demand $ 105,171 $ 104,448 $ 115,108 NOW, MMDA & Savings 228,020 210,058 202,040 Time, $100,000 or more 238,923 220,374 212,474 Other time 177,942 186,182 175,204 Total deposits 750,056 721,062 704,826 Demand notes payable to U.S. Treasury 750 1,600 542 Securities sold under agreement to repurchase 33,960 37,501 24,575 Short-term Federal Reserve Bank borrowings 12,500 5,000 - FHLB borrowings 77,000 77,000 80,000 Junior subordinated debentures 20,619 20,619 20,619 Accrued interest payable and other liabilities 5,268 4,852 7,294 Total liabilities 900,153 867,634 837,856 Shareholders' equity: Series A preferred stock, $1,000 stated value; authorized 5,000,000 shares; issued and outstanding 25,054 shares in 2009 and 2008 24,370 24,350 - Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,539,056 shares in 2009 and 2008 48,269 48,269 48,344 Retained earnings 22,856 22,985 20,658 Accumulated other comprehensive income 4,668 5,524 4,272 Total shareholders' equity 100,163 101,128 73,274 Total liabilities and shareholders' equity $ 1,000,316 $ 968,762 $ 911,130 PEOPLES BANCORP ANNOUNCES FIRST QUARTER EARNINGS RESULTS - PAGE FOUR CONSOLIDATED STATEMENTS OF INCOME For the three months ended March 31, 2009 and 2008 (Dollars in thousands, except per share amounts) Three months ended March 31, 2009 2008 (Unaudited) (Unaudited) INTEREST INCOME: Interest and fees on loans $ 11,066 $ 13,044 Interest on federal funds sold 1 18 Interest on investment securities: U.S. Government sponsored enterprises 1,236 1,134 States and political subdivisions 253 227 Other 25 130 Total interest income 12,581 14,553 INTEREST EXPENSE: NOW, MMDA & savings deposits 591 924 Time deposits 2,971 4,274 FHLB borrowings 854 947 Junior subordinated debentures 181 327 Other 105 208 Total interest expense 4,702 6,680 NET INTEREST INCOME 7,879 7,873 PROVISION FOR LOAN LOSSES 1,766 391 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 6,113 7,482 NON-INTEREST INCOME: Service charges 1,227 1,147 Other service charges and fees 593 629 Gain (loss) on sale and write-down of securities (248 ) - Mortgage banking income 193 179 Insurance and brokerage commission 103 106 Miscellaneous 318 545 Total non-interest income 2,186 2,606 NON-INTEREST EXPENSES: Salaries and employee benefits 3,579 3,715 Occupancy 1,355 1,242 Other 2,408 1,973 Total non-interest expense 7,342 6,930 INCOME BEFORE INCOME TAXES 957 3,158 INCOME TAXES 332 1,104 NET INCOME 625 2,054 Dividends and accretion on preferred stock 201 - NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ 424 $ 2,054 PER COMMON SHARE AMOUNTS Basic net income $ 0.08 $ 0.37 Diluted net income $ 0.08 $ 0.36 Cash dividends $ 0.10 $ 0.12 Book value $ 13.69 $ 13.08 PEOPLES BANCORP ANNOUNCES FIRST QUARTER EARNINGS RESULTS - PAGE FIVE FINANCIAL HIGHLIGHTS For the three months ended March 31, 2009 and 2008 (Dollars in thousands) Three months ended March 31, 2009 2008 (Unaudited) (Unaudited) SELECTED AVERAGE BALANCES: Available for sale securities $ 132,806 $ 118,283 Loans 780,100 720,635 Earning assets 923,278 849,791 Assets 977,829 902,160 Deposits 740,115 695,803 Shareholders' equity 101,311 73,358 SELECTED KEY DATA: Net interest margin (tax equivalent) 3.56% 3.83% Return of average assets 0.26% 0.92% Return on average shareholders' equity 2.50% 11.26% Shareholders' equity to total assets (period end) 10.01% 8.04% ALLOWANCE FOR LOAN LOSSES: Balance, beginning of period $ 11,026 $ 9,103 Provision for loan losses 1,766 391 Charge-offs (952 ) (191 ) Recoveries 224 67 Balance, end of period $ 12,064 $ 9,370 ASSET QUALITY: Non-accrual loans $ 13,736 $ 11,403 90 days past due and still accruing 4 347 Other real estate owned 1,711 365 Total non-performing assets $ 15,451 $ 12,115 Non-performing assets to total assets 1.54% 1.33% Allowance for loan losses to non-performing assets 78.08% 77.34% Allowance for loan losses to total loans 1.55% 1.29% LOAN RISK GRADE ANALYSIS: Percentage of Loans By Risk Grade* 3/31/2009 3/31/2008 Risk 1 (excellent quality) 3.88% 10.59% Risk 2 (high quality) 18.12% 13.87% Risk 3 (good quality) 60.29% 63.49% Risk 4 (management attention) 11.86% 8.75% Risk 5 (watch) 2.97% 1.57% Risk 6 (substandard) 1.09% 0.13% Risk 7 (low substandard) 0.01% 0.03% Risk 8 (doubtful) 0.00% 0.00% Risk 9 (loss) 0.00% 0.00% *Excludes non-accrual loans At March 31, 2009 there were five relationships exceeding $1.0 million (which totaled $9.0 million) in the Watch risk grade, three relationships exceeding $1.0 million in the Substandard risk grade(which totaled $6.9 million) and no relationships exceeding $1.0 million in the Low Substandard risk grade.One relationship of $1.9 million had loans totaling $1.5 million in the Watch risk grade and loans totaling $400,000 in the Substandard risk grade.These customers continue to meet payment requirements and these relationships would not become non-performing assets unless they are unable to meet those requirements. (END)
